 

 

UN|TED STATES DlSTR|CT COURT

MIDDLE DlsTRicT oF FLoRlDA
ORLANDo DrvrsioN

ELVAN MOORE,

Plaintiff,
v. Case No: 6:16-cv-303-Or|-286JK
ANTHONY EGER and WlLL|AM DUNN,

Defendants.

 

ORDER

On November 21, 2018, Plaintiff Elvan l\/loore filed a lVlotion for Reconsideration of
the Court’s October 20, 2017 Order Denying Plaintiff’s l\/lotion for Summary Judgment
(Doc. 78). Defendants Deputy Anthony Eger and Deputy William Dunn responded on
November 28, 2018 (Doc. 80). l\/loore argues that the E|eventh Circuit’s affirmance (Doc.
75) of this Court’s denial of Defendants’ l\/lotion for Summary Judgment (Doc. 69) now
requires this Court to grant l\/loore’s previously-denied l\/lotion for Summary Judgment.
Defendants disagree, arguing that the E|eventh Circuit’s decision does not alter this Court’s
prior holding that disputed material facts preclude summary judgment for either side.
Defendants are correct.

Generallyl there are three grounds that justify reconsideration of an order: “(1) an
intervening change in controlling law; (2) the availability of new evidence; and (3) the need
to correct clear error or manifest injustice." True v. Comm’r, 108 F. Supp. 2d 1361, 1365
(l\/l.D. Fla. 2000) (citations omitted). Under no circumstances should a party attempt to use
a motion for reconsideration as a vehicle to litigate issues previously considered by the

Court. See PaineWebber income Props. Three Ltd. P’ship v. l\/Iobi|e Oil Corp., 902 F.

 

 

 

Supp. 1514, 1521 (l\/l.D. Fla. 1995) (“A motion for reconsideration should raise new issues,
not merely readdress issues litigated previous|y.”) (citation omitted).

l\/loore argues that the E|eventh Circuit found that Defendants violated l\/loore’s
constitutional rights and that therefore this Court must find for him on the merits and hold
a trial on damages alone. Specifically, l\/loore argues that the E|eventh Circuit found that
no exigent circumstances existed, that Defendants’ entry into l\/loore’s home violated his
Fourth Amendment rights, and that resolution of factual disputes on these issues by a jury
is no longer necessary. Not so. The E|eventh Circuit explicitly noted that disputed facts
pervade this case. The “Background” section of the E|eventh Circuit’s opinion opens with
the following two sentences: “l\/loore and the defendant officers gave conflicting accounts
of the events underlying this case. We thus note at the outset that [i]n conducting de novo
review of the district court’s disposition of a summary judgment motion based on qualified
immunity, we are required to resolve all issues of material fact in favor of the plaintiff.”
(Doc. 75 at 3 (internal quotation marks and citation omitted)).1 Because of the stage of the
litigation, the E|eventh Circuit had to resolve all factual disputes in favor of l\/loore in
reviewing this Court’s summary judgment rulings, but those factual disputes did not
disappear when the case returned to this Court on remand.

And even if the E|eventh Circuit had resolved the factual disputes regarding the
exigent circumstances issue-which it did not-the “contested facts regarding the issue of
consent to entry preclude summary judgment in favor of l\/loore." (Doc. 69 at 12). l\/loore

has not shown that he is entitled to the “extraordinary remedy" of reconsideration m

 

1 l\/loore v. Sheriff of Semino|e Ctv., F|a., No. 17-14779, 2018 WL4182120, at *1 (11th Cir.
Aug. 30, 2018).

 

 

 

Ass’n of Peop|e With Disabi|ities v. Hood, 278 F. Supp. 2d 1337, 1339 (l\/l.D. Fla. 2003).
The Court will thus not revisit its prior ruling in this case.

According|y, l\/loore’s l\/lotion for Reconsideration of the Court’s October 20, 2017
Order Denying Plaintiff’s l\/lotion for Summary Judgment (Doc. 78) is DEN|ED.

DONE and ORDERED on December 11, 2018.

 

Copies furnished to:
Counsel of Record
Unrepresented Parties

 

